DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, 23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lietz et al. [US 2016/0040469; Lietz] in view of Kuruvilla et al. [US 5,986,561].

Per claim 1.  Lietz discloses a display system (e.g. 124 and 16) for use with an overhead door opener system having a door opener controller 28 configured to open and automatically close an overhead door 14, the display system comprising: 
a first multi-character display unit (e.g. matrix display 124); and 
a display controller (e.g. inherently included in controller 44 or 52) having an adjustable door-closing delay counter (e.g. controller 90 for projecting signal 100c image as a countdown timer) [Figs. 9-10 and 29, para. 52], the display controller configured to utilize the delay counter Kuruvilla teaches an automatic door warning system, comprising an alpha-character door message 20 (e.g. programmable with different messages, text and/or graphics) [Fig. 1, col. 3, lines 30-53].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the alpha-character door message taught by Kuruvilla to the display of Lietz’s, for the advantage of convenience and easy to identify the door state, because different messages can be displayed from one display and the alpha-character message indicates the current state of the door and easy to be read by user. 

Per claim 2. Lietz and Kuruvilla made obvious above, except for not explicitly mention a second multi-character display unit, the controller configured to send the door-closing warning for simultaneous display at the first display unit and at the second display unit.  Lietz further teaches various displays (e.g. 108, 109, 105, 124 and 14 at the doorframe) and further teaches “matrix display 124 is used in conjunction with the light 12 on the doorframe 16, the lights 40 on the enclosure 42 of the controller 44” [Fig. 20, para. 58 and 36], lights 40 and 124 are representing door movement. That, matrix display 124 and a second display (e.g. 12 or 40) can 

Per claim 3.   Lietz and Kuruvilla made obvious above, Lietz further teaches where the display controller (44 or 52) is operatively connected to the door opener controller (28 and 20) of the overhead door opener system [Fig. 5, para. 29 and 36].  

Per claim 4. Lietz and Kuruvilla made obvious above, Lietz further teaches the display controller (44 or 52) is configured for electrical connection to the door opener controller (e.g. 28 and 20) of the overhead door opener system so that a door close signal from the display controller sent to the door opener controller activates a closing of the overhead door [Figs. 9-10 and  para. 29].

Per claim 5. Lietz and Kuruvilla made obvious above, Lietz further teaches the display controller (44 or 52) is configured to send the door close signal upon completed countdown of the door-closing delay counter [para. 52].
 
Per claim 6. Lietz and Kuruvilla made obvious above, Lietz teaches various door warning displays (e.g. 16 and 124) including a countdown timer display before the door closing [para. 52], except for not explicitly mention the alpha-character door-closing warning. Kuruvilla teaches an automatic door warning system, comprising an alpha-character door message 20 (e.g. programmable with different messages, text and/or graphics) [Fig. 1, col. 3, lines 30-53].  It would have been obvious to one having ordinary skills in the art before the effective filing date 

Per claim 7. Lietz and Kuruvilla made obvious above, Lietz further the display controller (44 or 52) is electrically connected to the door opener controller (e.g. 28 and 20) and receives signal data from the door opener controller of the overhead door opener system and is configured to send a door close signal to the door opener controller (28 and 20) upon completed countdown of the door-closing delay counter [Fig. 9 and 20, para. 53].

Per claim 8. Lietz and Kuruvilla made obvious above, Lietz mentions the display unit 124 is a matrix display (e.g. two-dimensional array of lights), which capable to display icons, symbols, aminations and including a countdown timer [para. 58].  Thus, the matrix display is capable of displaying at least two alphanumerical digits (e.g. timing in seconds remains before the door is to close). 

Per claim 9. Lietz and Kuruvilla made obvious above, Lietz mentions the display unit 124 is a matrix display (e.g. two-dimensional array of lights), which capable to display icons, symbols, aminations and including a countdown timer [para. 58].  Except for not explicitly mention of displaying letters forming complete words.  Kuruvilla teaches an automatic door warning system, comprising an alpha-character door message 20 (e.g. programmable with different messages, text and/or graphics) [Fig. 1, col. 3, lines 30-53].  It would have been obvious 

Per claim 14. Lietz and Kuruvilla made obvious above, Lietz further shows [Fig. 16, para. 53-54] the display controller (44, 52 and 90) would inherently include a memory coupled to a processor, and instructions stored on the memory which, when executed, perform a method, comprising: receiving a door status signal from the door opener controller (e.g. 44); initiating, based on the door status signal, operation of the delay counter having a pre-set time interval; sending a countdown signal to the display unit (124); and sending, upon lapse of the pre-set time interval, a first door- closing signal to the door opener controller and a second door-closing signal to the display unit [Fig. 20, para. 52].

Per claim 23.  Lietz discloses a door opener display controller 52 for use with a door opener controller 28 configured to activate an automatic door closing of a door 14, the display controller comprising:
 an interface card 52 having a digital door closing delay counter (e.g. clock or timer) [para. 52] and a plurality of inputs (e.g. 68, 54, 55 and 56) [Fig. 10] and a plurality of outputs [e.g. lights 46, 16 and 124); 
at least one of the inputs configured to receive a door status signal from the door opener controller (e.g. amount of time before the door opening/closing) [para. 25, 52 and 57] which a second door closing signal from the first output configured for communicating the second door closing signal to the display.  Kuruvilla teaches an automatic door warning system, comprising a door message display 20 (e.g. programmable with different messages, text and/or graphics) [Fig. 1, col. 3, lines 30-53].  The door closing message can be used as a second door closing signal to the display (e.g. 124 or 12) to indicate the door is closing.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the programmable door message display taught by Kuruvilla as a second door closing signal display to the display of Lietz’s, for the advantage of convenience and easy to identify the current door status, because different door closing status messages, for example second door closing signal indicated door starts to closing, so that easy to identify the door status.   

Per claim 25. Lietz and Kuruvilla made obvious above, Lietz further teaches “the controller 28 includes a manually operated open button 32 and a close button 34 that initiate the conveyance of an output signal 36 to drive unit 20 for opening and closing the door system 10” 

Per claim 26.  Lietz and Kuruvilla made obvious above, Lietz further show a commercial overhead door opener system [Fig. 9] having a door and a display unit 124 and a display controller 52 in accordance with the display controller of claim 23.

4.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lietz in view of Kuruvilla and further in view of Graham et al. [US 6,819,071; Graham].

Per claim 24. Lietz and Kuruvilla made obvious above, Lietz teaches the countdown timer and a manual input button 32 and 34 for activating door closing and opening, which constitutes of bypassing the countdown timer for opening and closing, except for not explicitly mention a potentiometer configured to activate the automatic door closing of the door.  Graham discloses an automatic garage door closing system comprising a potentiometer for setting countdown timer of door remain open [col. 2, lines 5-12].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ a potentiometer taught by Graham to the combination system above, for the advantage of easy to set countdown timer, because the potentiometer is a common part used for countdown timer selection.  



Claims 10- s/are rejected under 35 U.S.C. 103 as being unpatentable over Lietz et al. in view of Kuruvilla and further in view of Weik, III et al. [US 2013/0117078; Weik]

Per claim 10. Lietz and Kuruvilla made obvious above, Lietz further teaches a camera (e.g. sensor 30) [Fig. 1, para. 30], except for not explicitly mention the video camera configured to capture image data adjacent the door while the door is opening, closing, waiting to open, or waiting to close.  Weik teaches a parking management system includes cameras (e.g. 3 and 23) configured to record motion adjacent the garage door [see Figs. 1-2 and para. 290 and 347-349]. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the video recording feature as taught by Weik to the combination above, for the advantage of increase safety of garage access system, because all the event (e.g. who entered the house or attempted to enter) associated with garage or door can be view by user.  

Per claim 11. Lietz and Kuruvilla made obvious above, Lietz further teaches a camera (e.g. sensor 30) [Fig. 1, para. 30], and the camera configured to detect the presence or movement of person or vehicle adjacent door [para. 30] and controller 28 configured to send signal (e.g. alarm signal) to light activation circuit 52 [para. 31], except for not explicitly mention a video recorder configured to continually record a video stream from a camera directed at an entrance or exit of the door, the system further configured to create a video file of at least a portion of the recorded video stream upon receipt of the alarm signal.  Weik teaches a garage door monitoring system, includes a camera (3, 23) configured to continuous records when a door starts to open 

Per claim 12. Lietz and Kuruvilla made obvious above, Lietz further teaches a camera (e.g. sensor 30) [Fig. 1, para. 30], and the camera configured to detect the presence or movement of person or vehicle adjacent door and controller 28 configured to send signal (e.g. alarm signal) to light activation circuit 52 [para. 31] that the activation of lights indicated the warning signal to user, except for not explicitly mention the video recorder is configured to receive the alarm signal and where the video file includes video recorded at the video recorder prior to receipt of the alarm signal.  Weik further teaches “The server can also be set to capture images seconds or minutes before and after the event timestamps. This makes it possible to capture images of an event before it happens and while it happens so a viewer such as a manager or supervisor can see the entire event” [para. 384].  The camera starts to record prior to the door starts to open, which means, the video recorder starts to record prior to receipt of the alarm signal.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the feature of recording event prior to receipt alarm signal which taught by Weik to the combination above, for the benefit of increasing safety, since user is able to see the entire event, including any activity prior to door opening. 

sensor 30 triggers the opening or closing of the door system 10” and generated warning lights 12 or 124, that actuated door strike to trigger the door open/close.  The trigger of door open/close signal, constitutes the door strike signal initiated by activation of a switch or sensor at or adjacent the door.

Per claim 15.  Lietz discloses a display system (e.g. 124 and 16) for use with an overhead door opener system having a door opener controller 28 configured to open and automatically close an overhead door 14, the display system comprising: 
a first display unit (e.g. matrix display 124); and 
a display controller (e.g. inherently included in controller 44 or 52) having an adjustable door-closing delay counter (e.g. controller 90 for projecting signal 100c image as a countdown timer) [Figs. 9-10 and 29, para. 52], the display controller configured to utilize the delay counter to activate a numerical countdown (e.g. 124 countdown timer) and a visual display (e.g. 16 and 105) and the controller configured to send the door-closing warning via a door closing signal to the first display unit while the overhead door is closing [para. 52 and 57] and after display of the numerical countdown (e.g. timer countdown) at the first display unit (124) [para. 57].  Lietz discloses a various displays (e.g. 124, 16, 105, 108-109) and the display 124 is in a formed of matrix display, which can be displayed icons, symbols or animations [para. 57], except for not explicitly mention an alpha-character door-closing warning.  Kuruvilla teaches an automatic door warning system, comprising an alpha-character door message 20 (e.g. programmable with different messages, text and/or graphics) [Fig. 1, col. 3, lines 30-53].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to 
Lietz further discloses a video camera (30) [para. 30] configured to detect any presence of person or vehicle adjacent to the door, except for not explicitly mention of recording a video file upon receiving the alarm signal.  Weik teaches a garage door monitoring system, includes a camera (3, 23) configured to continuous records when a door starts to open and the end of closing [para. 384].  It would have been obvious to one having ordinary skills in the art before the effective filing data of the claimed invention, to implement the function of continually record a video stream as taught by Weik to the combination above, for the benefit of increase safety, that user be able to see the whole incident from the start to the end of door operation.  

Per claim 16. Lietz and combination made obvious above, Lietz further teaches a camera (e.g. sensor 30) [Fig. 1, para. 30], except for not explicitly mention the video recorder is a network video recorder (NVR) configured to continually record a video stream from a camera, the video file comprising at least a portion of the recorded video stream and designated with a time-stamp and archived. Weik teaches a garage door monitoring system, includes a camera (3, 23) configured to continuous records when a door starts to open and the end of closing and sends to the server that contains the timestamp when that event occurred [para. 384].  It would have been obvious to one having ordinary skills in the art before the effective filing data of the claimed invention, to implement the function of continually record a video stream and event timestamp as taught by Weik to the combination above, for the benefit of increase safety, that 

Per claim 17. Lietz and combination made obvious above, Weik further teaches the images captured before and after the event timestamp [para. 384], that constitutes the time-stamp corresponds to a time of receiving the alarm signal.

Per claim 18. Lietz and Kuruvilla made obvious above, Weik further teaches the images captured before and after the event timestamp [para. 384], that constitutes of the video file includes video recorded prior to receipt of the alarm signal.

5.	Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lietz et al. in view of Weik, III et al.

Per claim 19.  Lietz discloses a method of displaying an alarm signal of an overhead door opener system configured to automatically close based on a time lapse (e.g. countdown timer) [para. 52] and a video camera 30 for detecting person or vehicle presence at an entrance or exit of the overhead door 14 [Fig. 20], except for not explicitly mention of continually recording a video stream from a camera directed at an entrance or exit of the overhead door; and creating a video file of at least a portion of the recorded video stream upon receipt of an alarm signal sent in response to action of the door, the video file having a time-stamp corresponding to the alarm signal, the video file including video recorded prior to receipt of the alarm signal.
Weik teaches a garage door monitoring system, includes a camera (3, 23) configured to continuous records when a door starts to open and the end of closing [para. 384].  It would have been obvious to one having ordinary skills in the art before the effective filing data of the claimed invention, to implement the function of continually record a video stream and a timestamp corresponding to an alarm signal sent in response to action of the door, as taught by Weik to the combination above, for the benefit of increase safety, that user be able to see the whole incident from the start to the end of door operation.  

Per claim 20.  Lietz and Weik made obvious above, Lietz further teaches a video camera 30 configured to detect the presence of person or vehicle near the overhead door, which includes any contact to the door [para. 30], that the presence near door constitutes the action of the door includes a contacting of the door, as claimed. 

Per claim 21. Lietz and Weik made obvious above, Lietz further teaches lights 12 indicating door movement [para. 32-34] that constitutes of the action of the door includes one from the group of the door opening, the door closing, and activation of a sensor of the door.

6.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lietz in view of Weik and further in view of Kuruvilla.

Per claim 22. Lietz and Weik made obvious above, Lietz further teaches a countdown timer indication 124 [para. 52], except for not explicitly mention an alpha status at a display positioned adjacent the door. Kuruvilla teaches an automatic door warning system, comprising 

Conclusion

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SON M TANG/Examiner, Art Unit 2685    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685